905 F.2d 1529Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re David HARRELL, Petitioner.
No. 89-8047.
United States Court of Appeals, Fourth Circuit.
Submitted April 17, 1990.Decided May 11, 1990.

On Petition for Writ of Prohibition.  (CA-89-550-N)
David Harrell, petitioner pro se.
PETITION DENIED.
Before K.K. HALL, PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
David Harrell, a Virginia prisoner, brought this petition for writ of prohibition seeking release from state custody on the grounds that his sentence had expired at the time he was incarcerated for a parole violation.  He also alleged that a conviction for causing bodily injury to a prison guard was invalid because at the time of the offence he should have been released from prison, and if he had been released he would not have injured the guard.


2
A writ of prohibition, like a writ of mandamus, is only appropriate when there are no other means by which the petitioner could secure the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Further, this Court does not have the authority to issue a writ directing action from state officials.   Gurley v. Superior Court of Mecklenberg County, 411 F.2d 586, 587 (4th Cir.1969).


3
Harrell's claims, once they have been exhausted, could be addressed in a petition for writ of habeas corpus;  such a petition would properly be filed in the district court.  28 U.S.C. Sec. 2254.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


4
PETITION DENIED.